Citation Nr: 1035472	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from April 
1981 to April 1985.  This matter is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  

The case was originally before the Board on appeal from a 
February 2002 rating decision of the Lincoln, Nebraska Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 2003, 
the Board undertook development under authority then in effect.  
In December 2003, the case was remanded for such development.  In 
a decision issued in April 2006, the Board denied the Veteran's 
claim of service connection for multiple sclerosis. 

The Veteran appealed that decision to the Court.  In October 
2006, the Court issued an order vacating the April 2006 Board 
decision and remanding the matter for readjudication consistent 
with the instructions outlined in a September 2006 Joint Motion 
by the parties (2006 Joint Motion).  In March 2007, October 2007, 
and May 2008 the Board remanded the case for further development.  
In a decision issued in December 2008, the Board denied the 
Veteran's claim of service connection for multiple sclerosis.

The Veteran appealed that decision to the Court.  In February 
2010, the Court issued an order vacating the December 2008 Board 
decision and remanding the matter for readjudication consistent 
with the instructions outlined in a February 2010 Joint Motion by 
the parties (Joint Motion).  In August 2010, additional evidence 
was received without a waiver of initial AOJ consideration.

The appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.





REMAND

In August 2010, the Veteran's attorney submitted new evidence 
(written statements, abstracts of medical articles; the full text 
of a medical article; and VA treatment records dated from August 
2008 to July 2009) for consideration in addition to a new theory 
of entitlement to service connection for multiple sclerosis.  The 
new theory is that the Veteran had a persistent rash in service 
and in the early 90s that is related to the development of his 
multiple sclerosis.  This evidence is pertinent to his claim, has 
not been considered by the RO, and the appellant has not waived 
initial Agency of Jurisdiction (AOJ) consideration of this 
evidence.  See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service treatment records show that the Veteran was assessed with 
acne, impetigo, and idiopathic eczematoid rash in service.  
Private treatment records dated from 1992 to 1994 show complaints 
of, and treatment for, skin conditions assessed as dermatitis.  
The medical article provided by the Veteran's attorney in August 
2010 noted that "[p]aroxysmal pruritis has been reported in 
multiple sclerosis."  The Veteran has not been afforded a VA 
medical opinion to address any relationship between a skin 
disorder and his multiple sclerosis.  The state of the evidence 
in this matter meets the "low threshold" standard as to when an 
examination or nexus opinion is necessary (outlined by the U.S. 
Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006)). 

With respect to the theory, also noted in the August 2010 
correspondence from the Veteran's attorney, that the Veteran was 
exposed to chemicals like jet fuels, lead-based polyurethane 
paints, methylethylketone; and naphtha for extended periods in 
conjunction with his military duties and such exposure led to the 
development of his multiple sclerosis, a VA medical opinion 
addressing this theory was secured in November 2001.  

The Joint Motion found that the Board's December 2008 conclusion 
that the Veteran had not adequately responded to requests for 
consent or release of medical records was "unclear".  The 
record shows that VA has repeatedly attempted to obtain the 
Veteran's authorization to release pertinent medical records, 
particularly records from a facility in Kearney, Nebraska, where 
the Veteran allegedly incurred debt for medical bills and 
treatment by a Dr. "DM" [Dan Mirza] and a Dr. "HM".  In August 
2008 a report of contact noted that the Veteran "didn't know 
what the [expletive] we're asking for regarding the Kearney or 
Hastings facilities and that he had nothing to add or comment on 
this portion of the [request made in the May 2008 Board] 
remand."

In an effort to improve the Veteran's awareness of his medical 
treatment prior to his treatment with VA in 1996, admittedly many 
years ago, the following information has been provided from his 
claims folders to aid his recollection.

The evidence of record includes a January 1996 handwritten VA 
treatment record which notes complaints of "shortening of neck 
muscles last 2 years" and a reference that the Veteran "[h]as 
been to Dr. in Hastings and Omaha."  This January 1996 record 
appears to be the earliest VA treatment record.  This fact is 
supported by a September 2004 statement from the Veteran's mother 
who reported that she and the Veteran were told by a private 
neurologist in July 1995 that "test and tx [treatment] would be 
very costly.  If was eligible for VA benefits should use them."  

A February 1996 handwritten VA treatment record noted "Pl. sign 
release for record from Dr. Dan Mirza (Neurologist H[illegible]) 
+ Dr. Wo Zyw (UNMC Neurol)".  The September 2004 written 
statement from the Veteran's mother reported that the Veteran had 
returned to Nebraska from California in February 1995 and that 
his "[h]ead was shaking and hurting" so she "[b]egan taking 
him to Doctors in Nebraska."  She reported that she took the 
Veteran to her family doctor, Dr. Nitzel, who stated that the 
Veteran had torticollis and referred them to Dr. Dan Mirza.  She 
reported Dr. Nitzel was retired.  

She provided a business card for Dr. Mirza, a neurologist at that 
time (1995) with Hastings Neurology and a notation of an 
appointment in May 1995.  She also reported that Dr. Mirza was 
"no longer here".  An internet search for a Dr. Dan Mirza 
indicates that there is a neurologist by that name currently 
working in Arizona.  

The Veteran's mother also reported that Dr. Mirza referred them 
to "Dr. Zwyeenic" who in turn recommended VA treatment if 
benefits were available.  She provided a card for the University 
of Nebraska Medical Center (UNMC) with an appointment date in 
July 1995.  Telephonic contact with the UNMC records office 
indicates that there was a neurologist, a Dr. Zbigniew Wszolek, 
who worked as a neurologist at UNMC in the 1990s and that his 
records may be available in the archives of the UNMC records 
office.  In addition, a February 1996 typewritten VA neurology 
consultation report provides the same information with regard to 
treatment by Dr. Mirza and "Dr. Zwyeenic".

Lastly, with respect to a facility in Kearney, Nebraska, where 
the Veteran allegedly incurred debt for medical bills, January 
through March 1999 VA counseling notes reveal that in January 
1999 the Veteran reported he had been working at Chief Industries 
for two years and that "his pay check is being garnished at the 
rate of $100.00 per month for a medical bill in Kearney, NE."  
He reportedly owed $10,000.  In February 1999 the Veteran 
reported that he had sent a letter to an attorney explaining why 
he needed the garnishment amount lowered.  Finally, in March 
1999, he reported that the "hospital" had "written off" $8,000 
of his $9,000 bill and that he was only expected to pay $1,000.  
He reported that "[h]e has been negotiating with agencies for 
two years to get help with this bill."

With respect to the reference to Dr. "HM", the first reference 
to a Dr. "H" in the record is in a March 2007 Board remand 
which refers to the Veteran's treatment by a "Dr. H in Hastings 
and Omaha between 1994 and 1996."  Likewise, the October 2007 
Board remand refers to a Dr. H, as did the March 2007 VA letter 
requesting information from the Veteran.  The "Dr. HM" referred 
to in the February 2010 Joint Motion appears to be a 
typographical error and is a reference, it appears, to the "Dr. 
H" mentioned in the earlier Board remands.  The "Dr. H" 
mentioned in the earlier Board remands in turn appears to be a 
typographical error as a close reading of the record does not 
reveal any references to a Dr. H (or a Dr. HM) in the evidence in 
the claims folders.  

The Board has developed contact information for Dr. Mirza and 
information from UNMC regarding Dr. Wszolek's records.  It is the 
Veteran's responsibility to provide the necessary authorizations 
to obtain those records.  With respect to the Kearney facility 
where treatment provided apparently led to some indebtedness, it 
is hoped that the information described above will assist the 
Veteran in remembering more specifics, like the name of the 
medical facility and the approximate dates of treatment for a 
facility with which he was apparently involved in protracted 
financial and legal negotiations for several years.

Furthermore, the Veteran receives VA medical treatment.  The most 
recent records of such treatment associated with the claims file 
are dated in July 2009.  As more recent VA treatment records have 
likely been developed, are constructively of record, and may 
contain information pertinent to the Veteran's claim, they must 
be secured. 

Finally, to avoid any prejudice as was suggested in the Joint 
Motion, on remand, the RO must specifically consider the claim 
under 38 C.F.R. § 3.158(a). 

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with 
the claims file updated records of any VA 
treatment the Veteran has received for 
multiple sclerosis since July 2009.

2. The Veteran should identify and provide 
the necessary authorization to release 
records from the medical facility in Kearney, 
Nebraska, where he received medical treatment 
prior to 1999 and which garnished his 
paycheck in 1999.

3. After obtaining the necessary 
authorization from the Veteran, the RO should 
obtain copies of the following private 
treatment:

a.	Records of May 23, 1995, treatment with 
Dr. Dan B. Mirza of Hastings Neurology, 
currently with Desert Valley Neurology, 
3303 S. Lindsay Rd. Bldg 3, Ste. 107, 
Gilbert, AZ 85297.  If Dr. Mirza's 
current office does not have the 
requested records, please ask that 
office to indicate whether (and from 
what office) they may be obtained; and 

b.	Records of July 17, 1995 treatment with 
Dr. Zbigniew Wszolek, available at: 
Records Department, University of 
Nebraska Medical Center, 10304 Crown 
Point Ave., Omaha, NE  68134.  Provide 
the Veteran's full name and date of 
birth in this request and indicate that 
the Records Department may need to 
search their archived files.

4. The RO should then arrange for a medical 
opinion to be prepared by a neurologist.  The 
neurologist must review the claims file.  The 
neurologist should provide an opinion 
regarding whether (as has been suggested) it 
is at least as likely as not (a 50% or better 
probability) that a skin disorder was a 
multiple sclerosis-related symptom that 
initially clinically manifested within 7 
years of the veteran's discharge from 
service, i.e., by April 9, 1992.  The 
examiner must explain the rationale for all 
opinions given.  

5. Thereafter, the RO should readjudicate the 
issue to specifically include consideration 
of 38 C.F.R. § 3.158.  [In light of the Joint 
motion, the Board will return the case to the 
RO once again for such action if 38 C.F.R. 
§ 3.158 is not specifically addressed/applied 
as indicated by the RO in its 
readjudication.]  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his attorney the opportunity 
to respond before the claims file is returned 
to the Board.  The purpose of this remand is 
to comply with the mandates of the Court 
(endorsing the Joint Motion).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

